DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 were previously pending.  Claims 1, 15, and 17-18 were amended in the reply filed June 29, 2022.  Claims 1-18 are currently pending.

Response to Arguments
Applicant's arguments and amendments overcome the rejections made under §§ 112(a) & 112(b), and they are withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but they are not persuasive.  Applicant argues that the sensors are installed at screens.  "However, these screens 84 are not installed or otherwise associated with individual desks. Instead, the one of the purposes of the screens 84 is to help an employee find an available bench to work at (col. 36, In. 20-32). Thus, it wouldn't make sense for the screens 84 or the presences sensors 97 thereof to be installed at individual desks. Accordingly, the presences sensors 97 are not configured to monitor a presence of people sitting in each of a plurality of seats at a desk."  Remarks, 12.  The passages cited state that the sensors are positioned not just at the screens but also at workstations.  "However, the sensing devices at the stations 56 are not configured to monitor a presence of people sitting in each of a plurality of seats at a desk."  Remarks, 13.  Again, the passages plainly state the opposite. 
"Scheper fails to disclose that any processor is configured to generate occupancy data based on presence sensor data received from the at least one presence sensor."  "Moreover, Scheper makes no distinction between the concepts of presence and occupancy…"   Remarks, 14.  Applicant's Specification states:  "The processor 120 is configured to store the received sensor data from the presence sensor(s) 110 and/or the determinations of the occupancy of each associated seat in the memory 130 (e.g., the occupancy data 170)." ¶ 0036.  In Scheper, occupancy is determined by a concept deemed "ownership" where a user can keep possession of a workstation even if they leave momentarily, and the presence sensors would read that the person is not present.  See citations below.  This can be considered a distinction between presence and occupancy that meets the requirements of the claim in light of the Specification.  With respect to the threshold amounts of time, the arguments are moot in view of the new grounds of rejection. 
Applicant argues that the indicator lights are not operated by a processor of the occupancy sensing device.  Remarks, 15.  However, Scheper discloses that the indicators are also installed in the same "affordance configuration" (i.e., the workstation/desk/device combination—see col. 18, lines 26-27; col. 24, lines 21-31) as the sensing devices.  One of ordinary skill would have recognized that it would been obvious to include these in the same device operated by the same processor for the reasons in the rejection below.  
The arguments with respect to the dependent claims (Remarks, 15-17) amount to a mere allegation of patentability because they do not compare the claim language with the disclosure of Scheper.  Accordingly, the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al., U.S. Pat. No. 9,955,318 (Reference A of the PTO-892 part of paper no. 20210307) in view of Spiker, et al., U.S. Pat. Pub. No.  2014/0039946 (Reference A of the attached PTO-892) and Khan, et al., Occupancy Monitoring using Environmental & Context Sensors and a Hierarchical Analysis Framework, Buildsys '14 - 1st ACM Conference on Embedded Systems for EnergyEfficient Buildings, 3rd - 6th November 2014, Memphis, USA, pgs. 1-10 (Reference U of the PTO-892 part of paper no. 20210929).
As per claim 1, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensing devices (Fig. 1—22), each occupancy sensing device being installed at a respective desk of a plurality of desks and being associated with a plurality of seats at the respective desk (Fig. 18; col. 48, lines 25-36; col. 65, lines 24-26; see also Fig. 1—62—plurality of seats at one desk), each occupancy sensing device comprising:
at least one presence sensor configured to monitor a presence of people sitting in each of the plurality of seats at the respective desk (col. 41, lines 28-29; col. 65, lines 24-26); 
at least one environmental sensor configured to monitor at least one environmental condition at the respective desk (col. 41, lines 46; col. 48, lines, 25-36; col. 57, line 4); 
a plurality of indicator lights, each respective indicator light in the plurality of indicator lights being associated with a respective seat in the plurality of seats at the respective desk and configured to indicate whether the respective seat is reserved (col. 23, lines 46-62; col. 63, line 62—col. 64, line 12; see also col. 48, lines 31-32—"Exemplary device 410 includes a capacitive sensor assembly 420 and an indicator light device 422."); and 
a processor operably connected to the at least one presence sensor, the at least one environmental sensor, and the plurality of indicator lights (col. 18, lines 2-22; col. 49, lines 1-2, col. 141, lines 40-50), the processor being configured to: 
receive, from the at least one presence sensor, presence sensor data indicating the presence of people sitting in each of the plurality of seats at the respective desk (col. 18, lines 2-5; col. 125, lines 45-46; col. 141, lines 40-50); 
generate, based on the presence sensor data, occupancy data indicating whether each of the plurality of seats at the respective desk is occupied (col. 18, lines 35-43; col. 47, lines 9-17; col. 68, lines 23-41), the occupancy data indicating for each respective seat in the plurality of seats (i) that the respective seat is occupied in response to a person sitting in the respective seat for at least a first threshold amount of time (e.g., any amount of time—see col. 68, lines 23-41) and (ii) that the respective seat is unoccupied in response to no person sitting in the respective seat (col. 47, lines 9-17; col. 106, lines 15-18);
receive, from the at least one environmental sensor, environmental data indicating the at least one environmental condition at the respective desk (col. 18, lines 2-5; col. 125, lines 45-46; col. 141, lines 40-50); and
transmit, to a server communicatively coupled to the plurality of occupancy sensing devices (Fig. 1—20; col. 18, lines 2-22), the occupancy data (col. 125, lines 47-51) and the environmental data (col. 33, lines 17-20; col. 48, lines, 25-36), wherein the server is configured to transmit the occupancy data and the environmental data to an electronic device communicatively coupled to the server (Figs. 5, 10); 
receive a respective reservation status of each of the plurality of seats at the respective desk from the server, the respective reservation status indicating whether the respective seat is reserved at a current time (Fig. 83—1501, 1505; Figs. 92-93; see also col. 125, lines 47-51—occupancy sensor data sent to server, see also Fig. 37 and accompanying description depicting an output device showing a currently reserved desk for "Jen Black" based on the readings from the occupancy sensors at the desk); and operate each respective indicator light in the plurality of indicator lights to perceptibly indicate whether the associated respective seat in the plurality of seats is reserved at the current time (col. 23, lines 46-62; col. 63, line 62—col. 64, line 12). 
Scheper does not explicitly teach the data transmitted to a personal electronic device; instead in its main embodiment using a large commonly-used reception display screen at an entrance (see col. 30).  However, Scheper also teaches the use of personal electronic devices for some of the other same functionalities as the reception screen (see col. 109, lines 16-24—giving feedback on the space).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the personal electronic device for the reception screen device.  Both are shown in the reference as having the capabilities to display and receive the same data in the same manners.  More specifically, similar to how the feedback reception screen interface of Fig. 14 (the reference to Fig. 12 in col. 109 is assumed to be a typographical error—the feedback interface is actually shown in Fig. 14) can be shown on the personal device instead (Fig. 104), one of ordinary skill would have recognized that the other related reservation interfaces (e.g., Figs. 9-13) also could be deployed there though routine engineering producing predictable results.  See also col. 117, lines 2-7 (other related functionalities deployable on either the personal electronic device or the stationary display device). 
Scheper does not explicitly teach determining an unoccupied seat in response to no person sitting in the respective seat for at least a second threshold amount of time; which is taught by Spiker (¶¶ 0133-36).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Spiker—namely, to allow users to maintain the seat when they leave for brief tasks (e.g., getting coffee), but to make the seat available to another person if the user takes too long.  Moreover, this is merely a combination of old elements in the art of managing seating.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
To the extent that the claims may be interpreted to require a single sensing device comprising the presence and environmental sensors and Scheper fails to disclose it, this is taught by Khan (§ 3.1.1).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Khan—namely, to employ an inexpensive monitoring device.  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (obvious to make integral two elements taught by the prior art).  This rationale also applies to the recited indicator lights.  Scheper discloses that the indicators are also installed in the same "affordance configuration" (i.e., the same workstation/desk/device combination—see col. 18, lines 26-27; col. 24, lines 21-31) as the sensing devices.  Even if this is not considered the same "device," one of ordinary skill would have recognized that it would been obvious to include these in the same device operated by the same processor because these are already two related electronic elements installed in the same workstation (see Scheper Fig. 34) that could have been made integral into the same device through routine engineering producing predictable results.  See also col. 109, lines 50-55. 
As per claim 2, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the at least one environmental condition includes at least one of noise level, ambient temperature, light intensity, and humidity (Fig. 10). 
As per claim 3, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition (Figs. 10, 12), and (ii) identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above. 
As per claim 4, Scheper in view of Spiker and Khan teaches claim 3 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 5, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 6, Scheper in view of Spiker and Khan teaches claim 5 as above.  Scheper further teaches the electronic device is configured to identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 7, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the server is configured to store in a memory a reservation schedule for each seat at each desk in the plurality of desks, the reservation schedule indicating time periods during which each seat at each desk in the plurality of desks is reserved and time periods during which each seat at each desk in the plurality of desks is available (Fig. 3—82; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3). 
As per claim 8, Scheper in view of Spiker and Khan teaches claim 7 as above.  Scheper further teaches the server is configured to transmit the reservation schedule to the electronic device (Fig. 11—246; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 9, Scheper in view of Spiker and Khan teaches claim 8 as above.  Scheper further teaches the server is configured to (i) receive a desk reservation message from the electronic device, the desk reservation message identifying a first seat at a first desk in the plurality of desks to be reserved and a first time period during which the first seat is to be reserved (Fig. 10—209), and (ii) modify the reservation schedule to indicate that the first seat at the first desk is reserved during the first time period (col. 17, lines 53-55; col. 18, lines 33-40).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 10, Scheper in view of Spiker and Khan teaches claim 7 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition and a first time period during which a desk is requested (Figs. 11-12), and (ii) identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 11, Scheper in view of Spiker and Khan teaches claim 10 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 12, Scheper in view of Spiker and Khan teaches claim 7 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 13, Scheper in view of Spiker and Khan teaches claim 12 as above.  Scheper further teaches the electronic device is configured to identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 14, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the processor is configured to operate each respective indicator light in the plurality of indicator lights to output a first color of light when the associated respective seat in the plurality of seats is reserved at the current time and output a second color of light when the associated respective seat in the plurality of seats is not reserved at the current time (col. 23, lines 46-62; col. 63, line 62—col. 64, line 12).
As per claim 16, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper further teaches the electronic device is configured to display a visualization of locations and current occupancies of the plurality of desks on a display of the electronic device based on the received occupancy data (Figs. 7, 13).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Spiker, et al. and Khan, et al. as applied to claim 1 above, further in view of Gibson, et al., U.S. Pat. Pub. No.  2020/0104762 (Reference B of the PTO-892 part of paper no. 20210307).
As per claim 15, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper does not explicitly teach each occupancy sensing device in the plurality of occupancy sensing devices comprises at least one of an infrared sensor and a depth sensor configured to monitor the occupancy of the associated at least one seat at the respective desk; which is taught by Gibson (¶ 0019—infrared).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the substitution of the sensor in Gibson for those in Scheper.  Both are disclosed in the art as manners in which to determine whether or not a desk space is occupied.  The only difference is the specific type of sensor itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Spiker, et al. and Khan, et al. as applied to claim 1 above, further in view of in view of Korecki, et al., U.S. Pat. Pub. No.  2009/0193217 (Reference C of the PTO-892 part of paper no. 20210307). 
As per claim 17, Scheper in view of Spiker and Khan teaches claim 1 as above.  Scheper does not explicitly teach at least one wireless gateway configured to wirelessly receive the occupancy data and the environmental data from the plurality of occupancy sensing devices and transmit the occupancy data and the environmental data to the server, wherein each occupancy sensing device in the plurality of occupancy sensing devices has a wireless transmitter configured to wirelessly transmit the occupancy data and the environmental data to the at least one wireless gateway.  However, this is taught by Korecki (Fig. 1—102-106; ¶¶ 0026, 65).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Korecki—namely, to accommodate a large number of sensors.  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Spiker, et al., Khan, et al., and Korecki, et al. as applied to claim 17 above, further in view of Meier, et al., U.S. Pat. Pub. No.  2018/0267594 (Reference D of the PTO-892 part of paper no. 20210307).
As per claim 18, Scheper in view of Spiker, Khan, and Korecki teaches claim 17 as above.  The references do not explicitly teach the wireless transmitter of each occupancy sensing device in the plurality of occupancy sensing devices is a Low Power Wide-Area Network radio transmitter; which is taught by Meier (¶¶ 0052, 61).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Meier—namely, to limit power consumption needs (¶ 0051).  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilberforce, U.S. Pat. Pub. No.  2018/0323645 (Reference B of the attached PTO-892) relates to a desk occupancy sensing system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628